     Case 1-18-43429-ess      Doc 35    Filed 04/03/19    Entered 04/03/19 16:36:11




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
_______________________________________
In re:                                                   SUPPLEMENTAL
                                                         AFFIRMATION IN SUPPORT
                                                         OF MOTION TO DISMISS

      Loretta Poliseno-Fischer
      a/k/a Loretta Poliseno

                                                         Chapter 13
                                                         Case No. 1-18-43429-ESS
                                  Debtor.                HON. ELIZABETH S. STONG

_______________________________________

      Lisa Milas, an attorney admitted to practice law, in the courts of the State of New

York and in this Court, hereby affirms the following to be true under penalty of perjury

      1.     I am a partner with Schiller, Knapp, Lefkowitz & Hertzel, LLP attorneys

for AJX Mortgage Trust I, a Delaware Trust, Wilmington Savings Fund Society, FSB,

Trustee (hereinafter “AJX”), by its servicing agent Gregory Funding, LLC (hereinafter

“GF”), a secured creditor of the above-named Debtor. I am fully familiar with the facts

of this case and submit this supplemental affirmation in support of an Order Dismissing

Case. As grounds for said supplemental affirmation, it is hereby alleged as follows:

                                       BACKGROUND

      2.     AJX Mortgage Trust I, a Delaware Trust, Wilmington Savings Fund

Society, FSB, Trustee (“AJX”) is a secured creditor of Loretta Poliseno-Fischer (the

“Debtor”) pursuant to note and mortgage executed by the Debtor and secured by real


1
     Case 1-18-43429-ess      Doc 35    Filed 04/03/19   Entered 04/03/19 16:36:11




property commonly known as 2180 E. 34th Street, Brooklyn, New York 11234. The loan

is serviced by Gregory Funding, LLC. As servicing agent GF accepts payments and

maintains loan records.

      3.     The Debtor has not made a payment in eight years. The loan remains

contractually due for the August 1, 2010 payment.

      4.     AJX duly filed a Proof of Claim evidencing mortgage arrears in the amount of

$300,777.87 and total debt of $623,153.73.

      5.     The Debtor’s “Schedule A” values the Property at $510,000.00.

                                       LOSS MITIGATION

      6.        Our Firm wrote to debtor’s counsel on or about January 18, 2019, advising

that in accordance with the Loss Mitigation Order, GF completed its review of the debtor’s

request for loss mitigation and we provided debtor’s counsel with a proposed forbearance

agreement. Additionally, we requested debtor’s counsel advise us if her client would like

to pursue non-retention options.

      7.        On or about February 1, 2019, the undersigned contacted debtor’s counsel

via email to follow up with respect to the forbearance plan and inquire if the Debtor was

interested in non-retention options.

     8.         On or about February 4, 2019, our Firm notified Debtor’s counsel the

forbearance plan was denied because the offer had not been accepted and has now

expired.


2
     Case 1-18-43429-ess           Doc 35      Filed 04/03/19      Entered 04/03/19 16:36:11




                                ADEQUATE PROTECTION PAYMENTS

       9.      The Debtor’s proposed Chapter 13 Plan at paragraph 3.3 provides in

pertinent part as follows:

       The mortgage due to Globe Mortgage America / FlagstarBank_(creditor name) on the property
       known as 2180 E 34th St., Brooklyn, NY 11234 under account number ending 3667 (last four
       digits of account number) is in default. All arrears, including all past due payments, late charges,
       escrow deficiency, legal fees and other expenses due to the mortgagee totaling $ 400,000.00 _, may
       be capitalized pursuant to a loan modification. The new principal balance, including capitalized
       arrears will be $ 400,00.00 , and will be paid at 4 % interest amortized over
       40     years with an estimated monthly payment of $ 2,071.80           including interest and escrow
       of $ 400.00 . The estimated monthly payment shall be paid directly to the trustee while loss
       mitigation is pending and until such time as the debtor(s) has commenced payment under a trial
       loan modification. Contemporaneous with the commencement of a trial loan modification, the
       debtor(s) will amend the Chapter 13 Plan and Schedule J to reflect the terms of the trial
       agreement, including the direct payment to the secured creditor going forward.



       The foregoing language clearly contemplates the Trustee payments be earmarked

for the Creditor who continues to shoulder the burden of taxes and insurance.

Accordingly, it is respectfully submitted that in the event dismissal is granted by this

Court, AJX is entitled to adequate protection payments pursuant to 11 U.S.C. §361,

retroactive to the date of Debtor’s bankruptcy filing in an amount no less than $2,071.80

per month. The Debtor is entitled to a fresh start not a head start, free of obligations.




3
     Case 1-18-43429-ess     Doc 35     Filed 04/03/19    Entered 04/03/19 16:36:11




      WHEREFORE, AJX Mortgage Trust I, a Delaware Trust, Wilmington Savings

Fund Society, FSB, Trustee, by its servicing agent Gregory Funding, LLC respectfully

requests that this Court enter a Dismissal Order as to Movant, its successors and/or

assigns, and such other and further relief as the Court may deem just and proper.

Dated: April 3, 2019             SCHILLER & KNAPP LEFKOWITZ &
                                 HERTZEL LLP

                                      By: _s/Lisa Milas______________
                                          Lisa Milas, Esq.
                                          Attorneys for AJX Mortgage Trust I, a
                                          Delaware Trust, Wilmington Savings Fund
                                          Society, FSB, Trustee, by its servicing agent
                                          Gregory Funding, LLC
                                          950 New Loudon Road
                                          Latham, New York 12110
                                          (518) 786-9069




4
